Citation Nr: 1136512	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-39 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from February 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.  When the claim was appealed to the Board, the two issues that were on appeal were entitlement to service connection for a left hand disability and for posttraumatic stress disorder.  

After the appellant appealed, he subsequently provided testimony before the an Acting Veterans Law Judge of the Board in March 2008.  A transcript of that hearing was prepared and has been included in the claims file for review.  

In November 2008, the Board issued a Decision/Remand.  In this action, the Board denied the claim involving arthritis of the left hand, and then remanded the PTSD claim.  The claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional clarifying information with respect to the appellant's claimed stressors.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since November 2008, the Board finds there has been substantial compliance with the Board's remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC sought out additional information from the Department of Defense with respect to the appellant's claimed stressors.  That information was included in the claims folder and then the AMC reviewed the record.  Subsequently, the AMC issued a Supplemental Statement of the Case after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its November 2008 Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The Board will therefore proceed with its appellate review of the appellant's claim.  

In August 2011, the appellant was contacted and informed that the Acting Veterans Law Judge before whom he had provided testimony in May 2008 had left the Board.  The appellant was given the opportunity to provide testimony before a different Veterans Law Judge or to proceed with claim based on the appellate record as is.  The appellant negatively responded that same month and asked that the case be considered on the evidence of record.  It is noted that with his response, the appellant submitted various VA medical treatment and did not submit a waiver of agency of original jurisdiction (AOJ) consideration.  However, further examination of those records indicate that they were already contained in the record and as such, AOJ review is not required.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The appellant has asserted that while on active duty in South Korea, he was given a bag that contained an unexploded grenade.  He has also stated he discovered the bodies of four military policemen who were killed by unknown individuals.  

2.  Although the appellant was stationed in South Korea, he was not assigned to the country during wartime.  

3.  The Department of Defense has not been able to confirm any of the stressful events purportedly witnessed by the appellant.

4.  While the appellant has been diagnosed with PTSD, the diagnosis is based on inconsistent information provided to the medical care provider by the appellant.

5.  The appellant's claimed stressors have not been verified nor has the appellant provided evidence that would allow for VA to find the statements concerning the claimed stressor credible, but rather, the appellant's statements, which are essentially the only evidence of record with respect to this claim, establish that the claim is not credible.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has satisfied the duty to assist as required by the VCAA with respect to the issue involving service connection.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ and the AMC since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, VA medical records, private medical treatment records, Social Security Administration records, and records from the Department of Defense are all of record.  There is no indication that there is any outstanding evidence that should be obtained.

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this instance, the records from the Vet Center suggest that the appellant was suffering from PTSD.  However, such a diagnosis was made on faulty information given to the medical provider concerning the appellant's claimed stressors.  None of the other evidence of record, besides that provided by the appellant (the same person who gave the faulty information), suggests or insinuates that the appellant now suffers from a psychiatric disorder related to or caused by his military service.  As the medical records and official governmental records do not show that the appellant was exposed to stressors while on active duty and because he has not been given a diagnosis of PTSD based upon proven stressors, a VA examination is not necessary pursuant to the duty to assist.

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The record shows that the appellant availed himself to this opportunity with respect to the Board hearing and he did describe the symptoms that he now suffers therefrom.  He also provided information with respect to the purported stressors - that information was used when the Board sought additional information from the Department of Defense concerning the claimed stressors.  Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express the appellant's opinions with respect to the issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the present appeal, the appellant has been provided with Dingess-type notice by the VA.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and since VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  The Court has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The appellant contends that while stationed in South Korea, he experienced two incidents which were very stressful to him.  He has claimed that when he was delivering mail, he came across a point in a road where he found four dead military policemen on the side of the road.  He said that he reported the incident to his Commanding Officer but never heard any additional information on the incident.  He has further contended that he was given a bag that was suppose to contain apples but when he looked into the bag, he found an unexploded hand grenade.  It has been asserted that he had to get his Commanding Officer to defuse the hand grenade.  As with the first incident, he has stated that he never heard any additional comments on the grenade incident.  He has insinuated that as a result of these incidents, his job performance decreased until he was discharged from service.  He asserts that this incident has produced nightmares and depression.  In summary, the appellant, along with his representative, has claimed that these incidents were extremely stressful situations which, in turn, led to the development of his current PTSD.

At this point, the Board would point out that the appellant did not serve on the Korean Peninsula during wartime.  Instead, he served in the 1960's.  Also, the only medals and badges that appellant was authorized to wear during his service were marksmanship badges.  Per his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), he was not awarded any type of valour award for his service in Korea.  Moreover, he was not even awarded a National Defense Service Medal or a Good Conduct Medal for his service.  

With respect to PTSD, eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed in-service stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the service member's service, the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service department evidence that the service member engaged in combat or that the service member was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(t) (2010).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the Court took judicial notice of the mental health profession's adoption of the DSM-IV in May 1994 (first printing) and its more liberalizing standards to establish a diagnosis of PTSD, specifically, a change from an objective "would evoke. . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD, to a subjective standard - would a person's exposure to a traumatic event and response involving intense fear, helplessness, or horror.  Hence, the Court noted that a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

For the purposes of establishing service connection, a stressor is an event experienced by the service member during active service that is outside the range of normal human experience and that would be markedly disturbing to almost anyone.  Examples of such events are experiencing an immediate threat to one's life, or witnessing another person being seriously injured or killed.  It is the distressing event, rather than the mere presence in a "combat zone" that may constitute a valid stressor for the purposes of supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran has participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat claimants.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Relative to PTSD, if the evidence shows that the service member was engaged in combat with the enemy and the claimed stressor was related to combat, no further development for evidence of a stressor is necessary.  If the claimed stressor is not related to combat with the enemy, a history of a stressor as related by the service member is, in itself, insufficient.  Service records must support the assertion that the service member was subjected to a stressor of sufficient gravity to evoke the symptoms in almost anyone.  Thus, the existence of a recognizable stressor or accumulation of stressors must be supported.  It is important that the stressor be described as to its nature, severity, and date of occurrence.  Manual M21-1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

In this case, it is not in dispute that the appellant did not engage in combat with the enemy while stationed in South Korea.  Neither he nor his representative now contends that the appellant engaged in combat, and the appellant's service records support this conclusion.  The Board would once again point out that while the appellant now asserts or admits that he did not engage the enemy while stationed in South Korea, he has previously provided false and misleading information in that he has told medical professionals that he was in combat and that his stressors were combat related.  Nevertheless, the provisions of 38 C.F.R. § 3.304(f) which apply to combat Veterans do not apply to him.

As a reminder, the appellant has stated that he experienced two stressors while on active duty.  The first stressor involved the purporting finding of four dead military policemen and the second stressor involved the non-exploding hand grenade.  The record shows that the Board sought to obtain additional information on both of these two claimed events and did so via the Department of Defense.  The VA went to the US Joint Services Records Research Center (JSRRC) and requested any additional information it might have on the two incidents.  The JSRRC responded negatively; i.e., it indicated that it had no information that would confirm any of the assertions made by the appellant.  The VA also went to the Crime Records Division of the U.S. Army Crime Records asking for any information concerning the possible homicides of the four military members.  The Crime Records Division informed VA that it could neither confirm nor refute the appellant's assertions, and that it did not have any information on the alleged stressors.  

Additionally, the official records do not show that the appellant was awarded a personal or unit valour award, such as a Bronze Star Medal for Valor, a Purple Heart Medal, or a Presidential Unit Citation.  The record also does not show that the appellant fired his personal weapon at the enemy such that he might have been awarded a Combat Infantryman Badge or a similar award from the Army.

Also, despite the appellant's assertions, he has not provided any documents or statements from members of his Army unit that could verify his claimed stressors.  This is despite the fact that the VA form specifically asked him to provide the full names of the people involved.  Simply put, there is a lack of evidence, including letters to family or friends, that would corroborate the appellant's assertions.  In sum, none of the incidents claimed by the appellant could be verified.  The appellant has remained vague with regard to such pertinent facts as names, dates, and locations.  Moreover, the file contains no other independent credible evidence, such as statements from fellow soldiers, as to the occurrence of the alleged events.

The Board recognizes that it has a duty to assist the appellant in obtaining additional information that may benefit or support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The claims file indicates that, on numerous occasions, VA has attempted to obtain additional information from the appellant concerning his claimed stressors.  However, the appellant has remained vague in providing the needed information.  In essence, the appellant has not provided information that is essential in obtaining the verifying evidence he eludes thereto.  See also Gobber v. Derwinski, 2 Vet. App. 470 (1992); Olson v. Principi, 3 Vet. App. 480 (1992).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

While the Board does not doubt the sincerity of the appellant, the Board does not find his statements, taken in conjunction with other evidence of record, to be credible.  His allegations of stressful events are not supported by any credible evidence, and are inconsistent with statements provided to health care providers.  Therefore, they are of limited probative value.

The appellant may assert that because an examiner has provided a diagnosis of PTSD, this should be enough to prevail on his claim.  It is true that the appellant does have a diagnosis of PTSD and he has received treatment for this condition.  However, the diagnosis of PTSD was made following a recitation by the appellant of his alleged combat-related stressors, which it has been shown were events/stressors that either never occurred or are not corroborated.  Moreover, the Board would point out that the medical providers who did give a diagnosis of PTSD never provided any discussion or analysis for their conclusions other than by way of reference to the appellant's purported, undocumented stressors.  

The Court held in West, supra, in effect, that a psychiatric evaluation that is based on an incomplete or questionable history is inadequate for rating purposes and frustrates the efforts of judicial review.   Reviewing Zarycki and West together, it appears that in approaching a claim for service connection for PTSD, the question of the existence of an event claimed as a recognizable stressor must be resolved by adjudicatory personnel and, once such a stressor is established, whether it is sufficient to give rise to PTSD is a medical determination.  Thus, if an examiner renders a diagnosis of PTSD that is not clearly based upon stressors in service whose existence the adjudicators have accepted, the examination would be inadequate for rating purposes.  Because the Board can find no verifiable stressor, it would be pointless to conduct "ancillary testing" to further corroborate his diagnostic condition.  The Board further concludes that any attempts to corroborate claimed stressors through other government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the Court reversed the Board's denial of a claim for service connection for PTSD on the basis of an unconfirmed in-service stressor.  However, in Pentecost, supra, the claimant submitted evidence that his unit was subjected to rocket attacks - a fact that was confirmed through independent means.  The Court pointed out that corroboration of every detail of a stressor under such circumstances, such as the claimant's own personal involvement, is not necessary.  See, also, Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in this case are distinguishable because the appellant has submitted no independent evidence of the occurrence of the claimed in-service stressors.  Indeed, as noted above, VA has been unable to confirm his allegations and his allegations have been found to be incredible.

In determining whether service connection is warranted, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event.  If however the preponderance of the evidence is against the claim, service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable stressor to support a diagnosis of PTSD has not been shown.  While PTSD has been diagnosed, the appellant has not provided sufficiently detailed information relating to his examples of stressors to allow for corroboration, and, a diagnosis of PTSD, without verified stressors relating the disorder to military service, is insufficient to establish entitlement to service connection.  The Board finds, therefore, that there is not sufficient evidence to place the evidence in equipoise as to whether the appellant suffers from PTSD related to his military service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant has PTSD related to his experiences while in the Army, and service connection for PTSD is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010).  Thus, the appellant's claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


